Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 5/20/2022 have been entered. Claims 1, 3, 5-7, 11, 13, 15, 17-19, 24 have been amended.  Claims 2, 4, 8, 14, 16, 20 have been canceled.  No claims have been added. Claims 1, 3, 5-7, 9-13, 15, 17-19, 21-24 are still pending in this application, with claims 1, 13, and 24 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 
Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable claims:

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the method of claim 3, wherein providing one or more indicators further comprises: after determining that the virtual object cannot be fit within the 3D bounded space without colliding with at least one boundary of the 3D bounded space, displaying a visual indicator on the user interface of the AR device to allow selection of an alternative transportation option for the physical object.
Displaying choices of transportation for a physical object is well known in the art.  However, displaying choices of transportation for a physical object based on identifying a condition using AR that an object does not fit within the bounds of the current mode of transportation is not disclosed in the prior art of record.

Regarding claim 19, claim 19 contains the allowable subject matter described in claim 7 and the reasons for the art of record not being combinable to disclose claim 19 are the same as claim 7.  Therefore, claim 19 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 11-13, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al (“Mani”, U.S. Pre-Grant Publication 20200117336 A1), in view of Dascola et al. (“Dascola”, US Pre-Grant Publication 20190228581 A1), in view of Tan et al. (“Tan”, US Pre-Grant Publication 20220012498 A1), in view of Barragan et al. (“Barragan”, US Pre-Grant Publication 20210005002 A1).

Regarding claim 1, Mani discloses an augmented reality-assisted method of assessing fit of physical objects in three-dimensional bounded spaces (Mani [0005] discloses user interactions within AR or VR.  Mani [0006] places one or more representations of physical objects (virtual objects) corresponding to a space in a physical environment.), the method comprising: 
obtaining, by an augmented reality (AR) device, three-dimensional (3D) dimensions of a virtual object representative of a real-world physical object (Mani [0023] renders 3D virtual images at deployment locations (user’s home) in the user device.); 
displaying a 3D representation of the virtual object in an augmented reality space depicted by a user interface of the AR device (Mani (Fig. 4A [0080] renders a 3D virtual environment in AR images.  Mani (Fig. 4B [0081]) illustrates a user placing a virtual object (refrigerator (412-1)) into the virtual AR space (404).), the AR space being representative of a real-world physical environment in a field of view of the AR device (Mani (Fig. 4A [0080] renders a 3D virtual environment in AR images.  The image represents a user’s kitchen.), the 3D representation of the virtual object being proportionally dimensioned relative to the physical environment based on the obtained 3D dimensions of the virtual object (Mani (Fig. 4H) illustrates the virtual refrigerator with physical dimensions drawn in the image.  Mani (Fig. 4B) illustrates the refrigerator placed in the 3D environment based on the 3D dimensions of the physical environment and the refrigerator.),
obtaining, by the AR device, boundaries of a 3D bounded space within the physical environment in the field of view of the AR device (Mani (Fig. 4H) illustrates two counters in a physical space separated by an empty space to be filled with a refrigerator.); 
providing, by the AR device, one or more indicators based on whether the virtual object fits within the 3D bounded space in its current position without colliding with any boundary of the 3D bounded space (Mani (Fig. 4I [0096]) highlights virtual gaps between the physical environment kitchen counters and the virtual refrigerator.),
wherein providing the one or more indicators comprises displaying, within the user interface of the AR device, one or more indicators based on whether the virtual object fits within the 3D bounded space in its current position without colliding with any boundary of the 3D bounded space. (Mani (Fig. 4I [0096]) highlights virtual gaps between the physical environment kitchen counters and the virtual refrigerator.)

Mani does not describe wherein the virtual object is interactively repositionable in the AR space responsive to input received by the AR device while the virtual object is displayed in the AR space, and wherein the virtual object is interactively translatable relative to the AR space and interactively rotatable in the AR space to allow assessment of 3D fit of the virtual object within the physical environment in different positions.
However, these features are well known in the art as taught by Tan. For example, Tan discloses wherein the virtual object is interactively repositionable in the AR space responsive to input received by the AR device while the virtual object is displayed in the AR space, and wherein the virtual object is interactively translatable relative to the AR space and interactively rotatable in the AR space (Tan (Abstract) discloses AR technologies to fit a virtual item in a virtual container.  The dimensions of the virtual item and the virtual container are in real world dimensions.  Tan [0022] discloses a user manipulating and placing (translating) the object within the container in AR space.  Tan [0007] receives position and orientation (rotatable) instructions from the user to place the object in the container.  Tan (Fig. 3 (312) [0022]) discloses a user manipulating a virtual object (310) within a virtual container (302) in AR space.) to allow assessment of 3D fit of the virtual object within the physical environment in different positions. (Tan (Fig. 3 (314) [0022]) checks the fit of the object within the container.  Tan may flag a good or bad fit.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Mani’s system for providing real-time product interaction assistance with Tan’s AR system for evaluating the fit of an item in a container because with Tan’s system, multiple objects may be captured and dimensioned or otherwise provided for manipulation and placement in a common container. These objects may be nested against and/or within one another as their configuration(s) allow. Further, irregularities in the container may be accounted for [0020].

Mani and Tan do not describe determining, by the AR device, whether the virtual object, in its current position within the 3D bounded space of the physical environment, collides with any boundary of the 3D bounded space; and 
translating an object in AR space about two or more axes responsive to input received by the AR device.
However, these features are well known in the art as taught by Dascola. For example, Dascola discloses determining, by the AR device, whether the virtual object, in its current position within the 3D bounded space of the physical environment, collides with any boundary of the 3D bounded space (Dascola [0213] identifies a collision of objects in an environment.  The environment includes a simulated physical environment with virtual boundaries and virtual objects, a real physical environment with physical boundaries and physical objects, and/or a combination of any of the above.  “A combination of any of the above” is interpreted to include an AR space with virtual objects.); and 
translating an object in AR space about two or more axes responsive to input received by the AR device.  (Dascola (Fig. 6J (pg. 73), [0246]) illustrates a contact point (6006) to rotate the virtual chair relative to the stage (6014), the rotation appears to be around a vertical axis.  Dascola (Fig. 6K [0246]) illustrates a rotational path (6024) that rotates the chair to a position shown in Fig. 6L.  Fig. 6L illustrates tilting the chair on its left legs.  The left legs also illustrate a rotation around vertical because more of the seat (520) is visible and the legs are further apart.  This illustrates a rotation in multiple axes.  Dascola (Figs. 12E-1 to 12I-1 (pg. 159) [0380]) illustrates rotating a virtual cube in the horizontal and vertical axes in the world environment.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Mani’s system for providing real-time product interaction assistance, Tan’s AR system for evaluating the fit of an item in a container with Dascola’s system for placing a virtual representation of an object in a camera’s field of view because with Dascola’s system, providing feedback for collision, adhesion, repulsion, attraction, friction with physical boundaries provides helpful feedback to users that reduces input errors and increases the efficiency of the user's operation of the device [0213].

Mani, Dascola, and Tan do not describe wherein displaying one or more indicators comprises, after determining that the virtual object collides with at least one boundary of the 3D bounded space, displaying one or more visual indicators on the user interface to indicate where the at least one collision occurs within the AR space such that portions of the virtual object that are within a colliding portion are visually distinguished from a remainder of the virtual object in order to highlight the collision.
However, these features are well known in the art as taught by Barragan. For example, Barragan discloses wherein displaying one or more indicators comprises, after determining that the virtual object collides with at least one boundary of the 3D bounded space, displaying one or more visual indicators on the user interface to indicate where the at least one collision occurs within the AR space such that portions of the virtual object that are within a colliding portion are visually distinguished from a remainder of the virtual object in order to highlight the collision.  
(The limitation determining that the virtual object collides with at least one boundary of the 3D bounded space is interpreted as including a predicted collision as well as a current or past collision.
Barragan (Fig. 1 [0026]-[0027]) illustrates a planar actual object (102), a virtual object (104) and an animation path (106) of the virtual object in a mixed reality environment.  The portions of the animation path may be color coded.  The portion of the path not colliding with the actual object may be rendered with a green color or a solid line.  The portion of the path that collides with the actual object may be rendered with a red color or with a dotted line.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Mani’s system for providing real-time product interaction assistance, Dascola’s system for placing a virtual representation of an object in a camera’s field of view, Tan’s AR system for evaluating the fit of an item in a container with Barragan’s system for rendering potential collisions between virtual objects and physical objects because with Barragan’s system, a user will be able to see if the animation path moves through an actual object such that interaction of a virtual object with the actual object will seem unrealistic [0018]. 

Regarding claim 11, the claimed invention for claim 1 is shown to be met with explanations from Mani, Dascola, Tan, and Barragan above.
Mani further teaches the method of claim 1, wherein obtaining boundaries of the 3D bounded space comprises: obtaining 3D dimensions of the 3D bounded space using one or more sensor systems of the AR device.  (Mani (Fig. 4G [0093]) illustrates displayed dimensions of the physical environment.  The physical dimensions include the physical cabinets and a space between the cabinets where a virtual refrigerator will be placed (Fig. 4H).  Mani [0052] discloses a client device with sensors which provide environmental conditions.  The sensors include one or more cameras.  Mani [0063] uses camera data for measuring objects and the environment.)

Regarding claim 12, the claimed invention for claim 11 is shown to be met with explanations from Mani, Dascola, Tan, and Barragan above
Mani further teaches the method of claim 11, wherein the one or more sensor systems of the AR device include one or more of: a light detection and ranging (lidar) sensor system; a radar sensor system; a depth camera; or a multi-camera system.  (Mani [0093] obtains dimension data from one or more cameras.)

Regarding claim 13, Mani discloses memory to store three-dimensional (3D) dimensions of a virtual object representative of a real-world physical object (Mani Fig. 2B [0060] (276)); 
a user interface configured to depict an augmented reality (AR) space representative of a real-world physical environment in a field of view of the apparatus (Mani Figs 4A-4L); 
a user-operable input element configured to receive user input (Mani [0052] touch screen); and 
at least one processor (Mani Fig. 2B (252));
one or more sensor systems to obtain boundaries of a 3D bounded space within the physical environment in the field of view of the apparatus.  (Mani [0052] discloses a client device with sensors which provide environmental conditions.  The sensors include one or more cameras.  Mani [0063] uses camera data for measuring objects and the environment.)
In light of the rejection of claim 1, the remaining limitations for the apparatus in claim 13 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 13 are rejected for the same reason as claim 1.

Regarding claim 23, in light of the rejection in claim 12, the apparatus in claim 23 is similar and performed by the method in claim 12. Therefore, claim 23 is rejected for the same reason as claim 12.

Regarding claim 24, Mani discloses computer executable instructions. (Mani Fig. 2B (106))
In light of the rejection of claim 13, the remaining limitations for the apparatus in claim 24 are similar and performed by the method in claim 13. Therefore, the remaining limitations in claim 24 are rejected for the same reason as claim 13.

Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al (“Mani”, U.S. Pre-Grant Publication 20200117336 A1), in view of Dascola et al. (“Dascola”, US Pre-Grant Publication 20190228581 A1), in view of Tan et al. (“Tan”, US Pre-Grant Publication 20220012498 A1), in view of Barragan et al. (“Barragan”, US Pre-Grant Publication 20210005002 A1), in view of McGuire et al. (“McGuire), US Patent 10824055 B1).

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Mani, Dascola, Tan, and Barragan above.
Mani, Dascola, Tan, and Barragan do not describe the method of claim 1, wherein the 3D bounded space within the physical environment is defined by a potential transportation receptacle for the physical object.
However, these features are well known in the art as taught by McGuire. For example, McGuire discloses the method of claim 2, wherein the 3D bounded space within the physical environment is defined by a potential transportation receptacle for the physical object.  (McGuire (column 15 lines 27-52) discloses generating virtual objects to analyze the best way to pack delivery trucks.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Mani’s system for providing real-time product interaction assistance, Dascola’s system for placing a virtual representation of an object in a camera’s field of view, Tan’s AR system for evaluating the fit of an item in a container, Barragan’s system for rendering potential collisions between virtual objects and physical objects with McGuire’s automated imaging system because McGuire supports end uses such as augmented reality (column 3 lines 10-32).    

Regarding claim 15, in light of the rejection in claim 3, the apparatus in claim 15 is similar and performed by the method in claim 3. Therefore, claim 15 is rejected for the same reason as claim 3.

Claim(s) 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al (“Mani”, U.S. Pre-Grant Publication 20200117336 A1), in view of Dascola et al. (“Dascola”, US Pre-Grant Publication 20190228581 A1), in view of Tan et al. (“Tan”, US Pre-Grant Publication 20220012498 A1), in view of Barragan et al. (“Barragan”, US Pre-Grant Publication 20210005002 A1), in view of Quaid et al. (“Quaid”, US Pre-Grant Publication 20060142657 A1).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Mani, Dascola, Tan, and Barragan above.
Mani, Dascola, Tan, and Barragan do not describe the method of claim 1 wherein the one or more indicators further comprise one or more of a haptic indication or an auditory indication.
However, these features are well known in the art as taught by Quaid. For example, Quaid discloses the method of claim 1 wherein the one or more indicators further comprise one or more of a haptic indication or an auditory indication.  (Quaid (Abstract) discloses a surgery system.  Quaid [0179] discloses a user manipulating a surgical tool.  A virtual wall (haptic boundary) is placed near a portion of the patient’s anatomy.  If the tool approaches or contacts the haptic boundary, Quaid induces a vibration in the tool.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Mani’s system for providing real-time product interaction assistance, Dascola’s system for placing a virtual representation of an object in a camera’s field of view, Tan’s AR system for evaluating the fit of an item in a container, Barragan’s system for rendering potential collisions between virtual objects and physical objects with Quaid’s haptic guidance system because with Quaid’s system, the haptic boundary is interpreted as a virtual wall.  “When the tool contacts the haptic boundary, the force may be such that the user feels as if the tool has collided with a physical object, such as a wall.” [0179]

Regarding claim 17, in light of the rejection in claim 5, the apparatus in claim 17 is similar and performed by the method in claim 5. Therefore, claim 17 is rejected for the same reason as claim 5.

Claim(s) 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al (“Mani”, U.S. Pre-Grant Publication 20200117336 A1), in view of Dascola et al. (“Dascola”, US Pre-Grant Publication 20190228581 A1), in view of Tan et al. (“Tan”, US Pre-Grant Publication 20220012498 A1), in view of Barragan et al. (“Barragan”, US Pre-Grant Publication 20210005002 A1), in view of Wang et al. (“Wang”, US Pre-Grant Publication 20190202055 A1).

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from Mani, Dascola, Tan, and Barragan above.
Mani, Dascola, Tan, as modified by Barragan further teach the method of claim 1, wherein providing one or more indicators further comprises: 
after determining that the virtual object collides with at least one boundary of the 3D bounded space in its current position and displaying the one or more visual indicators on the user interface to indicate where the at least one collision occurs within the AR space. 
(The limitation determining that the virtual object collides with at least one boundary of the 3D bounded space is interpreted as including a predicted collision as well as a current or past collision.
Barragan (Fig. 1 [0026]-[0027]) illustrates a planar actual object (102), a virtual object (104) and an animation path (106) of the virtual object in a mixed reality environment.  The portions of the animation path may be color coded.  The portion of the path not colliding with the actual object may be rendered with a green color or a solid line.  The portion of the path that collides with the actual object may be rendered with a red color or with a dotted line.)

Mani, Dascola, Tan, and Barragan do not describe automatically repositioning the virtual object to a second position within the 3D bounded space in which the virtual object fits within the 3D bounded space without colliding with any boundary of the 3D bounded space.  
However, these features are well known in the art as taught by Wang. For example, Wang discloses automatically repositioning the virtual object to a second position within the 3D bounded space in which the virtual object fits within the 3D bounded space without colliding with any boundary of the 3D bounded space.  (Wang (Abstract) discloses a mixed reality system for training robots.  Wang [0032] displays a virtual representation of a robot moving along a path.  If the system detects a collision between the virtual robot and real boxes, the system may modify the robot path to avoid a future collision.  Wang discloses the computing device adding, modifying, or deleting robot positions along the robot path, thus repositioning the robot in a future simulation run.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Mani’s system for providing real-time product interaction assistance, Dascola’s system for placing a virtual representation of an object in a camera’s field of view, Tan’s AR system for evaluating the fit of an item in a container with Wang’s system for industrial robot training using mixed reality because Wang’s system repositions the virtual robot to avoid collision with real boxes [0032].

Regarding claim 18, in light of the rejection in claim 6, the apparatus in claim 18 is similar and performed by the method in claim 6. Therefore, claim 18 is rejected for the same reason as claim 6.

Claim(s) 9, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al (“Mani”, U.S. Pre-Grant Publication 20200117336 A1), in view of Dascola et al. (“Dascola”, US Pre-Grant Publication 20190228581 A1), in view of Tan et al. (“Tan”, US Pre-Grant Publication 20220012498 A1), in view of Barragan et al. (“Barragan”, US Pre-Grant Publication 20210005002 A1), in view of McGuire et al. (“McGuire), US Patent 10824055 B1), in view of Pagliani et al. (“Pagliani”, US Pre-Grant Publication 20160004305 A1).

Regarding claim 9, the claimed invention for claim 3 is shown to be met with explanations from Mani, Dascola, Tan, Barragan, and McGuire above.
Mani further teaches the method of claim 3, further comprising: after determining that the virtual object fits within the 3D bounded space in its current position without colliding with any boundary of the 3D bounded space, capturing an image of the AR space with the virtual object placed within the 3D bounded space in its current position. (Mani (Figs. 4H, 4I) illustrate capture of images that show a virtual refrigerator placed in the physical environment without collision.)

Mani, Dascola, Tan, Barragan, and McGuire do not describe transmitting the image for display on a transportation service device to convey how the physical object is to be placed within the 3D bounded space of the physical environment for transportation of the physical object.
However, these features are well known in the art as taught by Pagliani. For example, Pagliani discloses transmitting the image for display on a transportation service device to convey how the physical object is to be placed within the 3D bounded space of the physical environment for transportation of the physical object.  (Pagliani (Fig. 3 [0018]) illustrates a digger operator’s view of a physical environment.  Virtual instructions are transmitted onto a HUD for placement and movement directions for a physical bucket extracting a volume of earth according to a desired site plan.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Mani’s system for providing real-time product interaction assistance, Dascola’s system for placing a virtual representation of an object in a camera’s field of view, Tan’s AR system for evaluating the fit of an item in a container, Barragan’s system for rendering potential collisions between virtual objects and physical objects, McGuire’s automated imaging system with Pagliani’s apparatus for construction machine visualization because providing virtual instructions for placement of a piece of construction equipment is similar to providing virtual instructions for placement of an item to be loaded in a transportation service.

Regarding claim 21, in light of the rejection in claim 9, the apparatus in claim 21 is similar and performed by the method in claim 9. Therefore, claim 21 is rejected for the same reason as claim 9.

Claim(s) 10, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al (“Mani”, U.S. Pre-Grant Publication 20200117336 A1), in view of Dascola et al. (“Dascola”, US Pre-Grant Publication 20190228581 A1), in view of Tan et al. (“Tan”, US Pre-Grant Publication 20220012498 A1), in view of Barragan et al. (“Barragan”, US Pre-Grant Publication 20210005002 A1), in view of Paul et al. (“Paul”, US Patent 10762716 B1).

Regarding claim 10, the claimed invention for claim 1 is shown to be met with explanations from Mani, Dascola, Tan, and Barragan above.
Mani, Dascola, Tan, and Barragan do not describe the method of claim 1, wherein the virtual object is a first virtual object, the method further comprising: 
obtaining, by the AR device, 3D dimensions of a second virtual object; and 
displaying 3D representations of the first virtual object and the second virtual object in the AR space depicted by the user interface of the AR device, 
wherein the second virtual object is repositionable in the AR space independent of the first virtual object responsive to input received by the AR device to allow assessment of the 3D fit of the virtual objects together within the physical environment in different positions.
However, these features are well known in the art as taught by Paul. For example, Paul discloses the method of claim 1, wherein the virtual object is a first virtual object, the method further comprising: 
obtaining, by the AR device, 3D dimensions of a second virtual object (Paul (Fig. 6E (pg. 60) (column 44 line 63 to column 45 line 15)) illustrates a photo (6002) displayed on a frame (6034) in 3D dimensions.  Paul (Fig. 6N (column 46 line 62-65)) illustrates a physical space with a plurality of virtual photos.); and 
displaying 3D representations of the first virtual object and the second virtual object in the AR space depicted by the user interface of the AR device (Paul (Fig. 6N (column 46 line 62-65)) illustrates a physical space with a plurality of virtual photos hanging on the wall when seen through an AR device (100).), 
wherein the second virtual object is repositionable in the AR space independent of the first virtual object responsive to input received by the AR device to allow assessment of the 3D fit of the virtual objects together within the physical environment in different positions.  (Paul (Figs. 6O-6P (column 46 line 62-65) illustrates moving virtual photo (6002) to a different wall.  Paul (Figs. 6Q-6R (column 46 lines 6-17)) illustrates moving photo (6046) to a different position on the wall.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Mani’s system for providing real-time product interaction assistance, Dascola’s system for placing a virtual representation of an object in a camera’s field of view, Tan’s AR system for evaluating the fit of an item in a container, Barragan’s system for rendering potential collisions between virtual objects and physical objects with Paul’s system for displaying objects in 3D contexts because with Paul’s system, repositioning of separate virtual objects is accomplished with independent “move” touches for each virtual object.

Regarding claim 22, in light of the rejection in claim 10, the apparatus in claim 22 is similar and performed by the method in claim 10. Therefore, claim 22 is rejected for the same reason as claim 10.

Response to Arguments
The Applicants’ arguments (pages 10-13 filed 5/20/2022) regarding the 35 USC 103 rejections of claims 1, 3, 5-7, 9-13, 15, 17-19, 21-24 have been fully considered.
The Applicants argue (pages 10-12) that Yu does not disclose an AR space.  Additionally, the Applicants argue Yu does not disclose visually distinguishing the colliding portion of a virtual object with the non-colliding portion of the virtual object when a virtual object collides with a physical object.
The Examiner current opinion is Yu does not disclose an AR space.  The Examiner disagrees with the Applicants with respect to distinguishing a colliding portion of a virtual object from a non-colliding portion.  Yu [0157] outlines the affected colliding components in a contrasting color.
However, the Applicants arguments and Examiner’s response recited above are moot because of disclosures in the new reference Barragan.  Barragan discloses a mixed reality environment.  Barragan (Fig. 1) illustrates an actual (physical) object (102) which may be a wall [0019].  Barragan illustrates a virtual object (104) and an animation path (106).  The animation path is rendered, thus is a second virtual object.  The portions of the animation path that collide with the actual object are visually distinguished from the portions of the animation path that do not collide with the actual object.  Barragan discloses color coding (green vs. red) and line type (solid vs. dotted).
Thus, in light of the new reference Barragan, claims 1, 3, 5-7, 9-13, 15, 17-19, 21-24 have been maintained under 35 USC 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613